Citation Nr: 1226997	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

3.  Entitlement to service connection for a disorder manifested by chest pains.  

4.  Entitlement to service connection for a disorder manifested by right hand numbness.

5.  Entitlement to service connection for presbyopia, claimed as blurriness of the eyes.

6.  Entitlement to an effective date earlier than March 10, 2008, for grant of service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to July 1984, June 2002 to October 2002, and from October 2007 to March 2008, in addition to service in the Reserve and Guard.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

The Veteran testified before the undersigned at a travel board hearing held in January 2010 at the RO.  A transcript has been incorporated into the record.  He also submitted a signed waiver of RO review for evidence submitted at the hearing.

Following a July 2009 rating decision, which granted service connection for sleep apnea, the Veteran filed a December 2009 notice of disagreement (NOD) regarding the effective date for the grant of service connection.  The RO has taken no actions on this NOD.  The issue of an earlier effective date for the grant of service connection for sleep apnea is currently before the Board.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

The issue of the earlier effective date for the grant of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was diagnosed during a period of active service and is currently shown.  

2.  Erectile dysfunction has been attributed to the Veteran's hypertension and the medication prescribed for treating it.    

3.  Current pathology associated with chest pain is not clinically shown.

4.  Current pathology associated with right hand numbness is not clinically shown.  

5.  Presbyopia is not a disability for VA purposes. 

6.  The Veteran does not currently have an eye disability for which service connection can be granted.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Erectile dysfunction is secondary to service-connected hypertension.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  A disorder manifested by chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  A disorder manifested by right hand numbness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  An eye disorder, including presbyopia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension and Erectile Dysfunction

The Veteran contends that hypertension was incurred while he was on active duty from October 2007 to March 2008, that his private physician diagnosed the hypertension while he was on this active duty tour, and that the erectile dysfunction was because of his hypertension.

Though the Veteran's Reserve and Guard service treatment reports are of record, reports pertaining to the final active duty tour, from October 2007 to March 2008 are sparse.  An October 2007 Health History/Medical History shows his negative responses to queries regarding serious conditions or being on medication.  

The Veteran's statements reported his experiencing stress due to his recurring, long commute from his residence in New Jersey to the service base where he was assigned to perform his active service, also in the state of New Jersey, because the orders that brought him on to active duty did not provide for housing.  

Private treatment reports from the Veteran's treating primary physician, Dr. C., dated in December 2007 assessed him with hypertension (HTN).  That December 2007 report noted his blood pressure was measured as 138/98.  A privately administered stress test, in late December 2007, diagnosed him with borderline hypertensive with a mild hypertensive response to exercise.  His resting blood pressure was 140/90, with a peak of 212/92.  

An April 2008 private emergency room report, though post-service, reported he had a history of hypertension and that two months prior he was placed on Norvasc, a high blood pressure medication.  Two months prior to April 2008 would approximately correspond to February 2008, which also falls within his active duty tour.  

In June 2008, the Veteran was afforded a VA general medical examination.  The claims file was reviewed and the examiner noted the Veteran was diagnosed with hypertension by his private physician and placed on Norvasc in February 2008.  The three blood pressure readings were:  140/90, 142/94, and 138/88.  The examiner assessed hypertension that was well controlled.  

In March 2009, the Veteran was afforded a VA hypertension examination.  While the 2007 diagnosis of hypertension was noted, the date when the Veteran was placed on medication was reported as December 2007.  The three blood pressure readings were 130/80, 132/80, and 132/80.  The examiner diagnosed essential hypertension under good control.  In May 2009, the same examiner reviewed in the claims file and opined that hypertension was as likely as not related to the Veteran's service.  The examiner also noted the hypertension contributed to by the then recent assessment of sleep apnea and the Veteran's weight.  

The Board observes that the Veteran has since been granted service connection for sleep apnea and his weight was repeatedly noted to be above the maximum allowed weight while he was in the Guard, yet he was called to active service.  The Board also acknowledges that the VA examiner after that March 2009 examination provided more than one opinion regarding the etiology of the hypertension; however, the inartfulness of the varying opinions did not outweigh the basically positive opinion given in May 2009, which was that the hypertension was at least as likely as not related to the Veteran's service.    

While no Guard or active service treatment report diagnosed hypertension during the Veteran's October 2007 to March 2008 active duty tour, he was diagnosed privately with hypertension in October 2007.  The private treatment reports of record during the active duty tour continued to diagnose hypertension, therefore the disorder did not resolve during service.  Post-treatment private records and VA examinations also continued to diagnose and note his hypertension.  The Board finds that the weight of the evidence supports the claim.  Therefore, service connection for hypertension is granted.

Regarding the claim for erectile dysfunction, in July 2008 the Veteran was afforded a VA genitourinary examination.  He reported experiencing erectile dysfunction for the previous six months.  Following an examination, the examiner noted the Veteran's hypertension and opined the erectile dysfunction was most likely due to the hypertension and the medication the Veteran was given to treat the hypertension.  The Board finds that the weight of the evidence supports the claim.  Therefore, service connection for erectile dysfunction is granted.

Disorders Manifested by Chest Pain and Numbness of the Right Hand

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

Veteran contends that during his active duty tour from October 2007 to March 2008 he experienced bouts of chest pain and occasional right hand numbness.  He stated in a March 2008 statement that he was told by private clinicians that he did not have a heart attack when he sought treatment in a private emergency room for chest pain.  

A review of the service treatment records finds no request for treatment or complaint of chest pains and right hand numbness.  

A private December 2007 emergency room summary noted the Veteran's complaint of some left-sided chest discomfort.  It was a throbbing sensation and was worse when he sat forward.  He denied an exertion component.  He also reported some recent mild elevation of his blood pressure.  The pain was a 4/10 and non-radiating.  The assessment was atypical chest pain.  The clinician noted the pain appeared to be musculoskeletal, based on the tenderness and that it was made worse when he sat forward.  

A review of post-service treatment records finds an April 2008 private emergency room visit during which the Veteran reported chest pain.  In the History and Physical portion of the April 2008 report, he described the pain as on and off for the previous week and was located at the mid-sternum.  The pain did not radiate.  He had had this chest pain before, but it went away on its own.  

Following tests, the assessment was chest pain, hypertension, and obesity.  However on the discharge summary portion of the April 2008 report, the pain was described as a left-sided chest discomfort that was a pulling sensation that occurred mostly with emotional stress and has been more apparent since starting a blood pressure medicine (Norvasc) two months prior.  He denied an exertion component.  The Veteran also described intermittent right hand numbness that also occurred mostly with emotional stress with no exertion component.  The assessment was chest pain, with no evidence of an acute myocardial infarction, hypertension, and intermittent right hand numbness, per the primary physician.   

In May 2008, the Veteran underwent a cardiac evaluation for chest pain.  The pain was again described as a left-sided pulling sensation that occurred mostly with emotional stress and intermittent right hand numbness, which also occurred mostly with emotional stress.  The private clinician examined the Veteran, noted blood pressure of 116/74 and 122/70, and peripheral pulses of 2+.  The recent exercise nuclear stress test was within normal limits.  The impression was chest pain, hypertension and intermittent right arm numbness.  

In June 2008, the Veteran was afforded a VA general medical examination.  The claims file was reviewed.  He reported intermittent chest pain was now described as associated with the intermittent right hand numbness.  He reported the right handed numbness had resolved after occurring earlier in 2008 and that there had been no further recurrence.  The VA examiner diagnosed chest pain as described, no active cardiac condition at this time, and a right hand condition, which was resolved.  

In January 2010, the Veteran testified before the undersigned and repeated his report of the symptoms he experienced.  He did not report that any clinician had reached an assessment or diagnosis as to the pathology underlying his experiences of chest pain or right hand numbness.

The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App, 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001). 

The Board has considered the Veteran's statements; however, in order for service connection to be established, he must have a current disability.  While the sheer reports of having experienced symptoms are credible, the fact remains that the private December 2007 emergency room report and post-service treatment records show that he is not currently diagnosed with any assessment or pathology for the chest pains or the right hand numbness.   

While the Veteran submitted his claims for chest pain and right hand numbness in March 2008 and April 2008, there are no treatment records assessing an underlying pathology, only treatment reports that noted the Veteran experienced these symptoms.  Indeed, the June 2008 VA general medical examination report noted the Veteran himself reported the right hand numbness had had no reoccurrences.  A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for chest pain and for right hand numbness and the claims are denied.  38 U.S.C.A. § 5107(b). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and the appeals are denied. 

Blurriness of the Eyes

Veteran contends that he experienced blurriness in his eyes during his active duty tour (October 2007 to March 2008) and that he had not experienced this prior to his active duty tour.  See April 2008 statement.  But the record shows that any vision problems he may be experiencing are due to presbyopia, for which service connection may not be granted. 

Refractive error of the eyes, which include presbyopia, are considered congenital or developmental defects, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Thus, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985). 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

A review of the (Reserve and Guard) service treatment reports of record finds a March 1989 Report of Medical History for the purpose of the quadrennial review.  The Veteran answered in the affirmative for eye trouble and reported he wore glasses for reading only.  The March 1989 Report of Physical Examination found his eyes clinically normal.  

In an October 1996 Report of Medical History the Veteran reported that he wore glasses or contact lenses and he again checked in the affirmative for eye trouble.  In October 2001, the Report of Physical Examination found his eyes clinically normal; however an elevated IOP (intraocular pressure), ocular HTN, was noted.  The service clinician ruled out glaucoma.  He was qualified for retention.  An October 2006 entry noted that he needed to lose weight and was borderline increased IOP.  It was recommended that he follow-up with an OP.  

Post-service the Veteran reported blurred vision in April 2008 when he sought private emergency room treatment for the chest pains.  The report did not contain any assessment regarding this reported symptom.

In July 2008, the Veteran was afforded a VA eye examination.  He reported the history of hypertension and having had near vision blur, especially when writing.  The left eye was worse than the right eye.  For the previous six months, the Veteran noted his vision fluctuated at the near, though he denied any visual complaints at distance.  He also reported no injuries or surgeries.  Following an objective examination, the VA examiner assessed presbyopia and hypertension without retinopathy.  

The July 2008 VA eye examination attributed the Veteran's vision problems to presbyopia, which constitutes a congenital or developmental defect.  There is also no evidence that these conditions were ever subject to a superimposed disease or injury during service.  Indeed, the VA examiner noted the hypertension was without retinopathy.

Indeed, medical evidence indicates that the Veteran does not have a current disorder involving either eye other than his defect due to presbyopia.  In his testimony before the undersigned, he discussed his experiencing the blurred vision during active service and he did not report any other assessment or diagnosis by any clinician.  

Since the Veteran's visions problems have been attributed to presbyopia, with no evidence that that defect was ever subject to a superimposed disease or injury during service, the evidence does not support the claim.  There is also no basis to grant service connection for any other eye disorder, such as hypertension retinopathy, since the overwhelming medical evidence indicates that he does not have this disorder either.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). 

In addition to the medical evidence, the Board has also considered the Veteran's own statements in support of his claim.  In the April 2008 statement, he reported he never experienced blurred vision prior to his active tour in October 2007.  However, as a layperson without medical training and expertise in a field as complex as eye disorders and diseases, he is not qualified to render a diagnosis as to the pathology of blurry bilateral vision.  38 C.F.R. § 3.159 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In claims for service connection for refractive errors (i.e., presbyopia), the law is dispositive; therefore the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for service connection for blurriness in both eyes.  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Regarding the claims for service connection for hypertension and erectile dysfunction, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, regarding the claims of service connection for chest pains, right hand numbness and blurriness in the eye, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2008 and June 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the April 2008 and June 2008 letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With the letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified any VA treatment records, but he has submitted private treatment reports from his own physician and he submitted signed VA Form 21-4142's for additional private treatment reports that were obtained.  Next, specific VA medical opinions pertinent to the issues of service connection for chest pains, right hand numbness, and blurriness of the eyes were obtained in June 2008 and July 2008.  

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is granted.

Service connection for erectile dysfunction, as secondary to hypertension, is granted.

Service connection for a disorder manifested by chest pain is denied.

Service connection for a disorder manifested by right hand numbness is denied.

Service connection for presbyopia, claimed as blurriness of the eyes, is denied.


REMAND

Following a July 2009 rating decision, which granted service connection for sleep apnea, the Veteran filed a timely NOD in December 2009 regarding the effective date for the grant of service connection.  He disagreed with the date assigned, March 10, 2008, and requested an earlier date in October 2007.   

The RO was then obligated to furnish him a statement of the case (SOC) regarding the issue of entitlement to an earlier effective date for the grant of service connection for sleep apnea, which was not done.  See 38 C.F.R. § 19.26.  Thus, this claim must be remanded for issuance of a SOC regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issue of entitlement to an earlier effective date for the grant of service connection for sleep apnea as assigned in a July 2009 rating decision.  The issue should be certified to the Board only if a timely Form 9 substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


